Title: Certificate for James Rumsey, 7 September 1784
From: Washington, George
To: 



[Bath, Va., 7 September 1784]

I have seen the model of Mr Rumsey’s Boats constructed to work against stream; have examined the power upon which it acts; have been an eye witness to an actual experiment in running water of some rapidity; & do give it as my opinion (altho’ I had little faith before) that he has discovered the art of propelling Boats, by mechanism & small manual assistance, against rapid currents: that the discovery is of vast importance—may be of the greatest usefulness in our inland navigation—&, if it succeeds, of which I have no doubt, that the value of it is greatly enhanced by the simplicity of the works; which when seen & explained to, might be executed by the most common Mechanic’s.
Given under my hand at the town of Bath, county of Berkeley in the State of Virga this 7th day of September 1784.

G: Washington

